DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claim(s) 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, such as Patent/Publication Nos. 20210319818, 11120863, 20200285406, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 1, 18 and 20; as to claim 18, in combination with the rest of the claimed limitations, A method of operating a storage device, performing, by a storage controller, training to search for first skew offsets for minimizing crosstalk occurring among signal lines while transmitting training patterns to the at least one semiconductor memory device through the signal lines; storing, by the storage controller, the first skew offsets in a register therein as skew information based on a result of the training; transmitting, by the storage controller, the skew information to the at least one semiconductor memory device, delaying, by a first delay circuit of the storage controller, data signals such that at least some first edges of the data signals are desynchronized by the first skew offsets; 46transmitting, by the storage controller, the delayed data signals and a data strobe signal to the at least one semiconductor memory device through the signal lines; and delaying, by a second delay circuit of the at least one semiconductor memory device, the data signals by second skew offsets based on the skew information to cancel the first skew offsets to provide original data signals. As to claim 20, in combination with the rest of the claimed limitations, a storage controller configured to transmit the data strobe signal and the plurality of data signals in parallel to the at least one nonvolatile memory device through a plurality of signal lines, wherein: each of the plurality of data signals has a window defined by a first edge and a second edge; the storage controller includes a first delay circuit configured to delay the plurality of data signals such that at least some edges of the plurality of data signals are desynchronized by first skew offsets which are different from one another; the storage controller is configured to transmit skew information including the first skew offsets to the at least one nonvolatile memory device; and 47the at least one nonvolatile memory device includes a second delay circuit configured to receive the skew information, and configured to delay the plurality of data signals by second skew offsets based on the skew information to cancel the first skew offsets to provide original data signals. As to claim 1, in combination with the rest of the claimed limitatiosn, a storage device comprising: a storage controller configured to transmit the data strobe signal and the plurality of data signals in parallel to the at least one semiconductor memory device through a plurality of signal lines, wherein the storage controller includes a first delay circuit configured to individually delay each of the plurality of data signals such that at least some edges of windows of the plurality of data signals on the plurality of signal lines are desynchronized by first skew offsets which are different from one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827